Citation Nr: 9922402	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  91-45 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, namely 
headaches, claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment rendered in July 1974, or as 
secondary to the treatment of a service-connected right 
hernia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

4.  Entitlement to an increased (compensable) evaluation for 
a right hernia, post operative.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1971 to November 1973.  This case originally came before the 
Board of Veterans' Appeals (the Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico which denied 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
headaches resulting from surgical procedures performed at a 
VA medical facility in July 1974, as well as denials of his 
claim of entitlement to an increased evaluation for the 
service-connected right inguinal hernia and his requests to 
reopen his claims of entitlement to service connection for a 
psychiatric disorder and a back disorder.  The Board remanded 
the case to the RO in July 1995, for additional development; 
the RO has now returned the case to the Board for appellate 
review.

The Board notes that the RO issued a rating decision, dated 
in October 1998, that granted non-service-connected pension 
benefits and assigned an effective date of March 17, 1998.  
The appellant submitted a Notice of Disagreement (NOD) in the 
next month, contending that the effective date should have 
been the date of the claim.  A Statement of the Case (SOC) 
was issued by the RO in April 1999.  The record before the 
Board does not include a timely filed substantive appeal.  
Because the appellant has apparently not completed the 
procedural steps necessary for perfecting an appeal on this 
issue, the Board has not included it in its consideration of 
the claims on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was treated in a VA hospital from July 12, 
1974 to August 2, 1974; he underwent surgical repair of his 
right inguinal hernia.  He was given spinal anesthesia and an 
epidural blood patch in the hospital.

3.  The appellant complained of headaches and pain at the 
site of the epidural injection while in the hospital; he has 
sought treatment for headaches and low back pain since at 
least the 1980s to the present.

4.  There is no medical evidence or competent opinion of 
record linking the appellant's current headaches or back pain 
to the treatment of the appellant's service-connected right 
inguinal hernia, including the spinal anesthesia or the 
epidural blood patch he underwent in a VA hospital in July 
1974.

5.  By a Board decision in October 1989, entitlement to 
service connection for a psychiatric disorder and for a back 
disorder was denied as not proximately due to, or the result 
of, service.  The October 1989 Board decision therefore 
represents the last final decision on the merits of these two 
service connection claims.

6.  The additional evidence submitted since the October 1989 
Board decision is cumulative since it does not tend to show 
that the appellant suffers from a psychiatric disorder or a 
back disorder that had its onset in-service or proximate 
thereto, or that it is related to any service-connected 
disability.  

7.  The additional evidence submitted since the October 1989 
Board decision is not new and material since it does not, 
when viewed with the other evidence on file, bear directly 
and substantially upon the specific matters under 
consideration, nor is it so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

8.  The residuals of the right inguinal herniorrhaphy consist 
of barely visible scar which is neither tender nor painful to 
palpation with no recurrence of the hernia or other apparent 
sequelae.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for headaches as a result of VA treatment of 
his right inguinal hernia, including the July 1974 surgery 
and epidural blood patch.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.310, 3.358 (1999); Gardner 
v. Derwinski, 1 Vet.App. 584 (1991).

2.  Evidence received subsequent to the October 1989 Board 
decision which determined that new and material evidence had 
not been submitted sufficient to reopen the appellant's 
claims of entitlement to service connection for a psychiatric 
disorder or for a back disorder, is not new and material.  
Therefore, the claims for service connection for a 
psychiatric disorder and a back disorder are not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.156(a) (1998); Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

3.  The residuals of the right inguinal herniorrhaphy do not 
warrant a compensable evaluation.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102,  Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.114, 4.118, Diagnostic Codes 7338, 7803-7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Generally, claims for 
increased evaluations are considered to be well-grounded.  A 
claim that a condition has become more severe is well-
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has said that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) generally does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.  These considerations pave the way for 
the disposition of the various claims of the appellant.

I.  Section 1151 claim.

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1997).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 513 U.S. 115 (1994).  As a 
result, the fault, negligence, or accident requirement set 
forth in 38 C.F.R. § 3.358(c)(3) was invalidated on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the Supreme Court.  The Board notes that initial 
rating decision denying the appellant's § 1151 headaches 
claim was issued in December 1990.

In this case, the appellant claims that he has suffered from 
headaches as side effects of the anesthesia and epidural 
injection he was prescribed while hospitalized in a VA 
facility for surgical repair of his service-connected right 
inguinal hernia.  However, no clinical records in the file 
document that the appellant suffers from headaches as a 
result of the treatment he received at a VA facility and said 
allegation has not been substantiated by objective medical 
fact or opinion.  38 C.F.R. § 3.358, the regulation 
implementing 38 U.S.C.A. § 1151, provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contentions that it was the right inguinal 
hernia treatment in July 1974, namely the prescription of 
spinal anesthesia and an epidural injection, rendered by VA 
physicians, that caused the appellant to suffer from the 
severe headaches he claims.  King v. Brown, 5 Vet. App. 19, 
21 (1993) held that "evidentiary assertions [by the veteran] 
must also be accepted as true for the purpose of determining 
whether the claim is well grounded.  Exceptions to this rule 
occur when the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion."  In this case, the evidentiary 
assertions by appellant as to the § 1151 claim are beyond the 
competence of the person making the assertions, as will be 
explained.

The appellant's spouse testified during his April 1990 
personal hearing at the RO that his headaches and back pain 
started after the hernia operation.  See 1990 Hearing 
Transcript p. 7.  She similarly testified at the appellant's 
May 1991 personal hearing at the RO.  See 1991 Hearing 
Transcript p. 16.  The appellant testified that he started to 
feel worse after he underwent surgery on his right inguinal 
hernia, that he had headaches that never went away, and that 
he still has these headaches.  See 1991 Hearing Transcript 
pp. 7-9.

Review of the medical evidence of record indicates that the 
appellant underwent a right inguinal hernia repair on July 
16, 1974.  He was administered a spinal anesthetic for that 
operation.  On July 21st, he was noted to have a temporary 
problem of severe headaches.  These were indicated to be post 
spinal anesthesia headaches.  The appellant was given 
medication for the headaches that persisted.  On July 27th, 
the headaches were again categorized as a temporary problem.  
On July 30th, the appellant was taken to the operating room 
for an epidural injection of 7.5 cc of his own sterile blood 
into the L2-3 space.  The appellant subsequently complained 
of headaches and pain at the site of the epidural injection.  
He was observed to be comfortable standing and walking erect 
on the date of his hospital discharge, August 2nd, in spite 
of some vague complaints.  

The appellant underwent a VA psychiatric examination in 
November 1974; he did not mention anything about headaches.  
He also underwent a VA medical examination in November 1974, 
and again, he made no mention of any headaches or any 
physical problems following his herniorrhaphy.  

Review of the medical evidence of record, both VA and 
private, variously dated between 1984 and 1995, reveals that 
the appellant was undergoing treatment for a psychiatric 
disorder throughout that period, and that he also complained 
on a regular basis of suffering from severe headaches.  For 
example, a progress note dated in February 1985, from the 
local health department mental health program, indicates that 
the appellant's wife revealed that the appellant began to 
frequently suffer from frequent strong headaches after he 
underwent a hernia repair.  The appellant offered similar 
information during his September 1985 VA psychiatric 
examination.

The appellant underwent a VA neurological examination in June 
1991; he described his headaches as being suboccipital with 
the pain involving his whole head and being accompanied by 
low back pain.  After physical examination,  the appellant 
was diagnosed with chronic cervical myositis and chronic 
lumbosacral myositis.  The examiner stated that it was the 
appellant's chronic cervical and lumbosacral myositis that 
caused his suboccipital headaches.  The examiner also stated 
that the appellant's mental condition added to his chronic 
pain.

During a VA medical examination conducted in November 1996, 
the appellant complained of frequent headaches.  He said they 
were generalized and that they occurred every two to three 
days and that he obtained relief by taking acetaminophen.  
During a February 1997 VA social and industrial survey, the 
appellant said that his headaches are so intense, that his 
wife had had to take him to a hospital for treatment.  The 
appellant's son reported that his father's headaches occurred 
two to three times per month and that they lasted from eight 
to fifteen minutes.  

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony to establish that he 
suffers from headaches that are related to the medical 
treatment he received in July 1974 related to the surgical 
repair of his right inguinal hernia.  The appellant is not 
medically trained and is not qualified to render such a 
medical opinion that he suffered additional medical 
disability as the result of VA medical or surgical care.  He 
is also not qualified to diagnosis the presence of any 
medical condition.  Further, there is no medical evidence 
which indicates that the headaches of which the appellant has 
complained for many years had any relationship to the medical 
treatment rendered by VA providers, as opposed to his 
diagnosed psychiatric disorder, or his diagnosed myositis, 
and such would be required to make the claim plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  In addition, the 
only medical opinion in evidence on this point indicates that 
the appellant's headaches are related to the myositis and 
that his psychiatric condition adds to his chronic pain.  

The appellant's allegations of incurring chronic headaches 
because of medical care he received at the VA in July 1974, 
namely spinal anesthesia and/or an epidural injection, are 
not otherwise borne out by the evidence of record, including 
any credible medical opinion that the course of treatment he 
received at the VA had resulted in any additional pathology 
relating to headaches, and therefore, his claim is not well-
grounded.  This lack of any causal relationship is also the 
basis of any denial of secondary service connection.  See 
38 C.F.R. § 3.310.  Although the Board considered and denied 
this appeal on a ground different from that of the RO, which 
denied the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the appellant's claim was well grounded, the RO accorded him 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In this regard, to remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well-grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed.Reg. 
49,747 (1992). 

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  It is also noted, however, that there 
is no allegation that there are records that could be 
obtained that could make the claim well-grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its October 1998 Supplemental Statement of 
the Case (SSOC) in which the appellant was informed that 
there was no medical evidence demonstrating that the claimed 
headaches were directly related to VA medical treatment 
rendered in July 1974, or that the appellant suffered from 
any headaches that were related to treatment for his right 
inguinal hernia.  Thus, the Board concludes that the notice 
required in Robinette has been satisfied.  Again, it is noted 
that there is no allegation that there are additional records 
that are available that would render the claim well-grounded.  
Further, there is no prejudice to the appellant in the 
Board's deciding this subissue, as he has been notified of 
the information needed to allow, and thus well-ground the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

If the appellant were to submit documentation such as 
clinical evidence or a persuasive medical opinion tending to 
show that he has any additional disability due to VA 
treatment, his claim could be considered well-grounded as per 
Robinette.  Absent evidence or credible medical opinion that 
the appellant's chronic headaches are the result of care and 
medical treatment provided by the VA, the Board finds that 
the appellant's claim must be denied as not well-grounded.  
38 U.S.C.A. § 5107 (1991); Dean v. Brown, 8 Vet. App. 449 
(1995).

II.  New and material evidence claims.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  There are 
some disabilities, including psychotic disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The issues of entitlement to service connection for a 
psychiatric disorder and for a back disorder were previously 
considered and denied by the Board as not proximately due to, 
or the result of, service in a decision entered in October 
1989.  That Board decision represents the last final decision 
on the merits and the appellant's claims may be reopened only 
if new and material evidence has been secured or presented 
since that October 1989 Board decision.  Glynn v. Brown, 6 
Vet. App. 523 (1994).

After reviewing the evidence on file, the Board concludes 
that all facts pertinent to the plausible claim have been 
developed and that as such, there is no further duty to 
assist in developing the claim as contemplated by 38 U.S.C.A. 
§ 5107(a).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In applying the 
principles of Hodge, a case which was decided during the 
pendency of the appellant's appeal, the Board finds that such 
application would not result in any prejudice to the 
appellant as these principles cannot be said to be 
"unfavorable" to any interest of the appellant.  Thus, the 
Board concludes that the additional delay in the adjudication 
of this claim which would result from a remand for initial 
adjudication by the RO of the appellant's appeal under the 
principles of Hodge would not be warranted.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  See also Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).

In addition, the Court has held that the new and material 
evidence necessary in order to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence considered by the Board in reaching its October 
1989 decision included the appellant's service medical 
records; these records are negative for any complaints or 
clinical findings of an acquired psychiatric disorder or a 
back disorder.  VA medical records dated in June and July of 
1974 demonstrate that the appellant was diagnosed with a 
schizoid reaction in June 1974, and that he was hospitalized 
for the surgical repair of a right inguinal hernia in July 
1974; the appellant was taking Valium and Thorazine at the 
time of the surgery.  The August 1974 discharge summary 
indicates that the appellant was diagnosed with low back pain 
during the hospitalization.  The report of a VA psychiatric 
examination conducted in November 1974 yielded a diagnosis of 
anxiety neurosis associated with vague insecurity.  The 
report of a November 1974 VA medical examination stated that 
the appellant demonstrated an erect posture along with normal 
carriage and gait and that the back examination was 
essentially negative.  

Reports of VA outpatient treatment, dated in 1984 and 1985, 
reveal that the appellant complained of low back pain and 
that he was treated for paranoid schizophrenia.  Records from 
the local health department mental health unit dated between 
1984 and 1988, yielded similar complaints of low back pain 
and treatment for paranoid schizophrenia.  For example, a 
note dated in January 1986, stated that the appellant 
presented with many psychosomatic complaints including lumbar 
pain.  

The report of a VA medical examination conducted in September 
1985 indicated that the appellant reported suffering from 
back pain for many years that he said originated with his 
receipt of spinal anesthesia for hernia surgery.  Dorso-
lumbar paravertebral myositis was diagnosed after physical 
examination.  The report of the September 1985 VA psychiatric 
examination shows that the appellant was diagnosed with a 
dysthymic disorder.  He was noted to have mentioned multiple 
somatic complaints in the course of the examination.  

The evidence of record includes written statements from the 
appellant setting forth his contentions that his psychiatric 
disorder, whether schizophrenia or dysthymia, was related to 
service.  He further contended that his chronic psychiatric 
disorder was manifested within one year of his discharge from 
service.

The above medical evidence of record does not, however, 
appear to include a medical opinion as to the etiology of the 
appellant's psychiatric disorder or his back disorder.  There 
is no medical opinion stating that any incident of service is 
the etiologic cause of the appellant's psychiatric disorder.  
There is no medical opinion stating that the appellant's back 
disorder, is directly related or indirectly related to any 
incident or occurrence of the appellant's service or to any 
treatment of a service-connected disability.

The Board has considered each item of evidence which has been 
added to the record since the October 1989 Board decision to 
determine if it meets the test of being new and material.  
This evidence includes VA outpatient treatment records from 
the mid 1980s to 1993; mental health unit records from the 
local health department dated between 1985 and 1995; 
additional records from the July 1974 VA hospitalization 
providing greater detail about the hernia repair and the 
epidural blood patch listed in the previously considered 
August 1974 VA hospital discharge summary; testimony from 
personal hearings conducted at the RO in April 1990 and May 
1991; reports of various VA examinations (September 1990, 
June 1991, November 1996, February 1997, and March 1998); and 
various written statements from the appellant and his 
representative.  The Board finds that the additional medical 
records relating to subsequent post-service diagnosis and 
treatment of the appellant's back, and psychiatric pathology 
fail to provide any additional relevant evidence as to the 
issue of whether the appellant's back disorder or his 
psychiatric disorder were incurred in or related to service, 
or to the treatment of a service-connected disability.  That 
any such pathology was diagnosed after service and that the 
appellant was recently treated for said pathology which may 
have worsened thereafter, were all considered by the Board in 
its October 1989 decision and found not to demonstrate 
entitlement to service connection.  The additional treatment 
for any psychiatric disorder and any/or any back disorder 
rendered since the filing of the original claims sheds no 
further light on the question of a causal or etiologic 
relationship between said pathology and any incident relating 
to service or to treatment of a service-connected disability.  

While the appellant and his spouse both testified in his 
April 1990 and May 1991 personal hearings at the RO that he 
suffered from nervousness in service and that he began to 
have back pain after the July 1974 surgery, he had previously 
made similar statements during his September 1985 VA medical 
and psychiatric examinations.  Those earlier statements had 
already been considered by the Board in its October 1989 
decision.

The Board finds that the medical records, both private and 
VA, submitted subsequent to the October 1989 rating decision 
fail to provide any additional relevant evidence as to the 
issue of whether the appellant's psychiatric disorder or his 
back disorder were incurred in, or related to, service or a 
service-connected disability.  Previous medical records which 
included notations of the post-service existence of 
psychiatric and low back conditions were considered by the RO 
in its October 1989 decision and found not sufficient to 
support the appellant's claims.  The medical records 
submitted since October 1989 provide no more definitive 
delineation of etiology or causation.  Therefore, these 
records, while evidence not previously of record, are not 
"material" evidence because they do not shed any light on 
the existence of a medical nexus between the appellant's 
service activities or his service disability and his claimed 
psychiatric and back disorders.  Therefore, the Board 
concludes that the medical records submitted after October 
1989 to be cumulative and are not "new and material" 
evidence.  

The assertions of the appellant that his psychiatric disorder 
and his back disorder are related to complaints he had in 
service, complaints that he had within one year of service or 
complaints he had subsequent to treatment for a service-
connected disability are not competent medical evidence with 
regard to those issues.  Layno v. Brown, 6 Vet. App. 465 
(1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, the appellant lacks the medical expertise to 
enter a medical judgment as to any relationship between the 
onset of his psychiatric disorder or his back disorder and 
any in-service incident or any treatment for a service-
connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Likewise, any statement of the appellant's 
representative as to the etiology of the appellant's 
psychiatric disorder or his back disorder is also 
insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that the appellant's hearing 
testimony and written statements, the testimony of his 
spouse, and the written statements of his representative, are 
cumulative evidence.  Moreover, the appellant's various 
statements tended to restate contentions that were on file at 
the time of the prior denial.  The written statements of the 
appellant and his representative iterate previous evidence of 
record and are thus cumulative and therefore do not 
constitute "new and material" evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Consequently, the evidence presented since the October 1989 
rating decision is not new and material and the appellant's 
claims as to service connection for a psychiatric disorder 
and a back disorder are not reopened.  Furthermore, the use 
of the doctrine of reasonable doubt is inapplicable to issues 
of new and material evidence.  See Annoni v. Brown, 5 Vet. 
App. 463 (1993).

III.  Increased rating claim.

The appellant contends that his right inguinal herniorrhaphy 
residuals are more severe than the current evaluation 
reflects.  He maintains that his condition warrants a 
compensable evaluation.  He testified at his May 1991 
personal hearing at the RO that he sometimes feels as though 
he has a patch on his right side.  He also testified that 
sometimes that area throbs, although there is no bump there.

As previously noted, the Board has found that the appellant's 
contentions that his right inguinal herniorrhaphy residuals 
have worsened constitute evidence of a well-grounded claim.  
38 U.S.C.A. § 5107.  That is, these contentions are not 
inherently implausible, and if supported by clinical evidence 
could result in the benefits sought on appeal.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as all pertinent 
evidence relating to this claim has been obtained and is of 
record. 

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The most current evidence of the present level of disability 
is found in the reports of the VA medical examination 
conducted in November 1996.  All pertinent evidence for the 
appeal period will be considered.

The appellant underwent a hernioplasty for a right inguinal 
hernia in July 1974.  According to Diagnostic Code 7338, an 
inguinal hernia which is small, reducible, or without true 
hernia protrusion is noncompensable.  A noncompensable rating 
is applicable if the hernia has not been operated on but is 
remedial.  A 10 percent rating is warranted for a 
postoperative recurrent hernia which is readily reducible and 
well supported by a truss or belt.  38 C.F.R. Part 4, 
Diagnostic Code 7338.

The appellant's residuals of the right inguinal herniorrhaphy 
may also be rated on the basis of the residual scars.  
Superficial, poorly nourished scars, with repeated 
ulceration, or superficial scars which are tender and painful 
on objective demonstration also warrant the assignment of 10 
percent evaluations.  38 C.F.R. Part 4, § 4.118, Diagnostic 
Codes 7803, 7804, respectively.  Scars may also be rated on 
limitation of function of the affected part.  38 C.F.R. Part 
4, § 4.118, Diagnostic Code 7805.

The appellant did not mention any hernia-related symptoms or 
problems during his November 1996 VA medical examination.  
On physical examination, his posture was erect and his gait 
and carriage were normal.  The examiner stated that no 
hernias were present.  The examiner described the right 
inguinal herniorrhaphy scar as well-healed, nontender and 
not adherent; the scar was said to be barely visible.  

Analysis of the evidence of record supports the conclusion 
that the criteria for a compensable evaluation have not been 
met.  There are no clinical findings indicating that the 
appellant's hernia has recurred.  No hernia was found on the 
November 1996 VA medical examination.  The records from the 
appellant's private medical treatment, dated from October 
1985 to 1995, do not reflect any findings of the existence of 
a right inguinal hernia, nor do the VA outpatient medical 
clinic records, dated from 1984 to 1993, reflect any finding 
of a right inguinal hernia.  The minimum schedular rating 
under Diagnostic Code 7338 requires the existence of a 
hernia.

After comparing the record as a whole with the applicable 
rating criteria, the Board is compelled to find that there is 
no basis for a compensable rating at this time.  There is 
simply no objective evidence to support the appellant's 
contention of an increase in the severity of his disability.  
Professionally trained medical examiners have consistently 
described the postoperative scar as not tender or painful, 
and no evidence of a inguinal hernia has been found despite 
repeated clinical examinations in November 1996, June 1991, 
and September 1985.  Thus, the medical evidence of records 
shows that the appellant's post-herniorrhaphy scar is well-
healed and it has not been shown to warrant a compensable 
evaluation.  There is no showing that the scar is tender, 
painful, or ulcerated, or productive of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805. 

While the appellant has complained of throbbing, there has 
been no medically documented tenderness at the surgical scar 
site, and medical examiners have not found any basis for 
relating the appellant's complaints to the residuals of his 
1974 hernia repair.  There was no objective confirmation of 
pain or throbbing on VA examination; the appellant also has 
not been prescribed any medication for groin pain.  In 
addition, there was no indication that there is any 
limitation of function of the abdomen.  Therefore, the 
preponderance of the evidence is against the appellant's 
claim for a compensable evaluation for the right inguinal 
herniorrhaphy residuals.


	(CONTINUED ON NEXT PAGE)


ORDER

The appellant's claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for headaches due to VA treatment or 
treatment of a service connected disability is denied as not 
well-grounded.

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a psychiatric 
disorder or a back disorder, the benefits sought on appeal 
are denied.

A compensable evaluation for right inguinal herniorrhaphy 
residuals is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

